Case 2:20-cv-02276-JAD-EJY Document 1-2 Filed 12/16/20 Page 1 of 7




              Exhibit “A”
                          "Complaint"
     Case 2:20-cv-02276-JAD-EJY Document 1-2 Filed 12/16/20 Page 2 of 7
                                                                              Electronically Filed
                                                                              10/6/2020 4:19 PM
                                                                              Steven D. Grierson
                                                                              CLERK OF THE COU

 1   Jonathan B. Lee, Esq.
     Nevada Bar No. 13524
 2
     RICHARD HARRIS LAW FIRM
 3   801 South Fourth Street
     Las Vegas, Nevada 89101                                              CASE NO: A-20-8225 O-C
     Telephone:(702)444-4444                                                       Departmen 15
 6
     Fax:(702)444-4455
     Email: jlee@richardharrislaw.com
 7   Attorneysfor Plaintiff

 8                                         DISTRICT COURT
 9
                                    CLARK COUNTY,NEVADA
10
      ISABEL MANGUIA,
11
                                                                 CASE NO.:
12                  Plaintiff,                                   DEPT. NO.:
      VS.
13
      WALMART,INC., foreign domestic                             COMPLAINT AND JURY DEMAND
14
      incorporated company; DOE WALMART
15    EMPLOYEE;DOE WALMART MANAGER;
      DOE MAINTENANCE COMPANY;DOE
16    MAINTENANCE WORKER;DOES 1 through
      100; ROE BUSINESS ENTITIES 1 through 100,
17
      inclusive jointly and severally,
18
                    Defendants.
19

20
            Plaintiff Isabel Manguia ("Plaintiff' or "Mrs. Manguia"), by and through her attorneys o
21
     record, Jonathan B. Lee, Esq. of the Richard Harris Law Firm, hereby complains and alleges as
22
     follows:
23
                                                 PARTIES
24
            1.     Mrs. Manguia was at all time relevant hereto a resident of Clark County, Nevada.
25
            2.     Defendant WALMART,INC.,("WALMART")was at all times relevant a forei
26
     domestic incorporated company, authorized to do business in Clark County, Nevada.
27
            3.     Defendant DOE WALMART EMPLOYEE was at all times relevant hereto
28
     resident of Clark County, Nevada. DOE WALMART EMPLOYEE was the employee tasked with


                                                      1




                                    Case Number: A-20-822570-C
     Case 2:20-cv-02276-JAD-EJY Document 1-2 Filed 12/16/20 Page 3 of 7




 1   ensuring the dangerous condition that caused Mrs. Manguia's injuries was not present at th
2    Subject Premises.
3            4.      Defendant DOE WALMART MANAGER was at all times relevant hereto a
5    resident of Clark County, Nevada. DOE WALMART MANAGER was the employee tasked with
6    hiring, training, and/or supervising the DOE WALMART EMPLOYEE who created the dangerous
7    condition or failed to properly prevent or rectify the dangerous condition.
8            5.      Defendant DOE MAINTENANCE COMPANY is a business entity authorized to
9    do business in Clark County, Nevada. DOE MAINTENANCE COMPANY was contracted by
10   WALMART to maintain the Subject Premises in a reasonably safe manner.
11           6.      Defendant DOE MAINTENANCE WORKER was at all time relevant hereto
12   resident of Clark County, Nevada. DOE MAINTENANCE WORKER an employee of DO
13   MAINTENANCE COMPANY,tasked with ensuring that the dangerous condition did not exist a
14   the Subject Premises.
15           7.      At all times pertinent, DOE WALMART EMPLOYEE, DOE WALMAR
16   MANAGER, DOE MAINTENANCE COMPANY, and/or DOE MAINTENANCE WORKE
17    were agents, servants, employees, or contractors of WALMART and/or DOE MAINTENANC
18   COMPANY,and at all times mentioned herein, acting within the scope and course of said agenc
19   and employment, with knowledge and permission and consent of WALMART and/or DO
20    MAINTENANCE COMPANY.
21           8.      Plaintiff is informed and believes, and thereupon alleges, that WALMART and/o
22   DOE MAINTENANCE COMPANY are responsible in some manner for their agency
23    master/servant relationship with DOE WALMART EMPLOYEE, DOE WALMAR
24    MANAGER,DOE MAINTENANCE COMPANY,and/or DOE MAINTENANCE WORKER o
25   otherwise contributed to, as a proximate cause, the events complained of herein.
26           9.      That the true names, identities and capacities, whether individuals, corporations,
27   associations, partnerships, subsidiaries, holding companies, owners, predecessor or successo
28    entities, joint ventures, parent corporations or other related business entities of the Defendants,


                                                      2
          Case 2:20-cv-02276-JAD-EJY Document 1-2 Filed 12/16/20 Page 4 of 7




           inclusive, are unknown at this time. However, it is alleged, upon information and belief, that thes
     2     Defendants were acting on behalf of or in concert with, or at the direction of, the other Defendants
      3    and are in some way responsible for the injurious activities of the other Defendants. Plaintif
      5    alleges that each named and DOE Defendant negligently, willfully, intentionally, recklessly,
     6     vicariously, or otherwise, caused, directed allowed or set in motion the injurious events set fort
      7    herein. Plaintiff requests leave of the Court to amend this Complaint to name these Defendants
      8    when their identities and capacities become known through the course of discovery.
     9                                      JURISDICTION AND VENUE
     10            10.    The events which are the subject matter ofthe instant Complaint occurred in Clar
     11    County, Nevada, and therefore,jurisdiction and venue are appropriate with this Court.

-1
)
     12                                      GENERAL ALLEGATIONS
     13           1 1.    On or about July 31, 2019, Mrs. Manguia was shopping at the WALMART locate
     14    at 2310 East Serene Avenue,Las Vegas,Nevada 89123(the "Subject Premises"), when she slippe
     15    and fell due to a puddle of liquid that was present on the floor of one of the aisles of the stork
     16   (hereinafter "the dangerous condition").

t)   17            12.    As a result of the dangerous condition, Mrs. Manguia sustained significant injuries
     18    to her right ankle and right knee(among other body parts).
     19            13.    The dangerous condition was caused as a direct result ofthe Defendants' failure to
     20    maintain the Subject Premises in a reasonable and safe manner.
     21           14.     Defendants were responsible for maintaining the Subject Premises and were
     22    actual control of the Subject Premises at time of the events that give rise to this action.
     23            15.    Defendants knew, or reasonable should have known, the dangerous conditio
     24    existed on or about the Subject Premises.
     25           16.     Defendants failed to place signs, caution, warn, or otherwise make safe, the
     26    dangerous condition existing on or about the Subject Premises.
     27            17.    Accordingly, Defendants negligently, carelessly, and recklessly maintained and
     28    allowed the dangerous condition to exist at the Subject Premises.


                                                             3
     Case 2:20-cv-02276-JAD-EJY Document 1-2 Filed 12/16/20 Page 5 of 7




 1          18.     Defendants should have warned or otherwise made safe the dangerous conditio
 2   because that condition was non-obvious to Mrs. Manguia.
 3                                     FIRST CAUSE OF ACTION
 5                     (Negligence/Premise Liability — Against All Defendants)
6           19.     Mrs. Manguia incorporates paragraphs 1 through 18 of the Complaint as if those
 7   paragraphs were fully incorporated herein.
 8          20.     Defendants owed Mrs. Manguia a duty to maintain the Subject Premises in
9    reasonable and safe manner.
10          21.     Defendants breached their duties to Mrs. Manguia because they knew or shoul
11   have known about the dangerous condition that existed at the Subject Premises but failed to recti
12   the dangerous condition.
13          22.     Defendants also owed Mrs. Manguia a duty of care to warn ofthe dangerous, non
14   obvious condition.
15          23.     Defendants breached this duty of care by failing to place caution signs or otherwise
16   failing to warn Mrs. Manguia of the dangerous, non-obvious condition.
17          24.     As a direct and proximate result of Defendants' negligence, Mrs. Mangui
18   sustained substantial injuries which caused her pain for a significant amount oftime and all to he
19   damage in a sum in excess of $15,000.00.
20          25.     As a direct and proximate result of Defendants' negligence, Mrs. Manguia receive
21   medical and other treatment, and said services, care, and treatment are continuing and shal
22   continue in the future, all to the damage of Mrs. Manguia.
23          26.     As a direct and proximate result of the Defendants' negligence, Mrs. Manguia has
24   also been limited her recreational and daily activities, which has caused and shall continue to cause
25   Mrs. Manguia physical impairment, mental anguish, and loss of enjoyment of life, in a presently
26   unascertainable amount.
27          27.     Under the doctrines of respondent superior/vicarious liability and pursuant to NRS
28   41.130, WALMART and/or DOE MAINTENANCE COMPANY are vicariously liable, jointl


                                                      4
     Case 2:20-cv-02276-JAD-EJY Document 1-2 Filed 12/16/20 Page 6 of 7




 1   and severally, for the damages suffered by Mrs. Manguia as a direct and proximate result of their
2    agency relationship with DOE WALMART EMPLOYEE,DOE WALMART MANAGER,DOE
3    MAINTENANCE COMPANY,and/or DOE MAINTENANCE WORKER.
5            28.     As a direct and proximate result of the Defendants' negligence, Mrs. Manguia has
6    been required to engage the services of an attorney, incurring attorney's fees and costs to bring
7    this action.
8                                    SECOND CAUSE OF ACTION
9       (Negligent Hiring, Training, Supervision and Retention — Against WALMART,DOE
10
                WALMART MANAGER,and DOE MAINTENANCE COMPANY)
             29.     Plaintiff incorporates paragraphs 1 through 28 of the Complaint as if those
11

12
     paragraphs were fully incorporated herein.

13           30.     WALMART, DOE WALMART MANAGER, and DOE MAINTENANCE

14   COMPANY owed a duty of care to Mrs. Manguia to exercise due care in hiring, training,

15   supervision and retaining their employees/agents, ensuring that they are fit for their positions.

16           31.     WALMART, DOE WALMART MANAGER, and DOE MAINTENANCE
17   COMPANY breached this duty of care to Mrs. Manguia, by failing to train and/or retain and/or
18   supervise DOE EMPLOYEE and DOE MAINTENANCE WORKER with respect to maintaining
19   the Subject Premises in a reasonably safe manner, warning of any dangerous conditions, and/or
20
     reporting defects at the Subject Premises.
21
             32.     As a direct and proximate result of WALMART,DOE WALMART MANAGER,
22
     and DOE MAINTENANCE COMPANY's negligence, Mrs. Manguia sustained substantial
23
      injuries which caused her pain for a significant amount of time and all to her damage in a sum in
24
      excess of $15,000.00.
25
             33.     As a direct and proximate result of the aforementioned negligence of all
26
      WALMART, DOE WALMART MANAGER, and DOE MAINTENANCE COMPANY, Mrs
27
      Manguia has been required to engage the services of an attorney, incurring attorney's fee and costs
28
      to bring this action.

                                                      5
     Case 2:20-cv-02276-JAD-EJY Document 1-2 Filed 12/16/20 Page 7 of 7




 1                                            JURY DEMAND
 2          Mrs. Manguia demands a trial by jury on all issues so triable.
 3                                        PRAYER FOR RELIEF
 5          WHEREFORE, Mrs. Manguia expressly reserves the right to amend this Complaint prio
6    to or at the time of trial of this action to insert those items of damage not yet fully ascertainable,
 7   pray judgment against the Defendants, and each ofthem, as follows:
 8          1.      For general damages sustained by Mrs. Manguia in an amount in excess o
 9   $15,000.00;
10          2.      For special damages sustained by Mrs. Manguia in excess of $15,000.00;
11          3.      For reasonable attorney's fees and costs of suit;
12          4.      For interest at the statutory rate; and
13          5.      For such other relief as the Court deems just and proper.
14          Dated this 6th day of October 2020.
15                                                  RICHARD HARRIS LAW FIRM
16
                                                   /s/Jonathan B. Lee
17
                                                    Jonathan B. Lee, Esq.
18                                                  Nevada Bar No. 15324
19
                                                    801 S. Fourth Street
                                                    Las Vegas, Nevada 89101
20                                                  Attorneysfor Plaintiff
21

22

23

24

25

26

27

28



                                                       6
